Case: 3:20-cv-50033 Document #: 1 Filed: 01/24/20 Page 1 of 9 PagelD #:1

IN THE UNITED STATES DISTRICT COURT
FOR THE NORTHERN DISTRICT OF ILLINOIS

WESTERN DIVISION
THE CONSTRUCTION INDUSTRY )
RETIREMENT FUND OF ROCKFORD, _)
ILLINOIS and THE CONSTRUCTION )
INDUSTRY WELFARE FUND OF )
ROCKFORD, ILLINOIS, ) District Judge:
)
Plaintiffs, ) Magistrate Judge:
)
vs. ) Case No:
)
CALACCI CONSTRUCTION CO.,INC., —)
)
Defendant. )
)
)
COMPLAINT

Plaintiffs, the Construction Industry Retirement Fund of Rockford, Illinois and
Construction Industry Welfare Fund of Rockford, Illinois, by their attorneys, WilliamsMcCarthyLLP,
bring this Complaint against Defendant, Calacci Construction Co., Inc.

COUNT I
(Failure to Pay Contributions to the Funds)

1. Jurisdiction in this cause is based upon §301 of the Labor-Management
Relations Act (“LMRA”), as amended. 29 U.S.C. § 185(a).

2. Jurisdiction in this cause is also based upon §502 of the Employee Retirement
Income Security Act of 1974 (“ERISA”), as amended. 29 U.S.C, § 1132.

3. Venue is proper pursuant to 29 U.S.C. § 1132(e)(2) in this District because

The Construction Industry Retirement Fund of Rockford, Illinois and The Construction Industry
Case: 3:20-cv-50033 Document #: 1 Filed: 01/24/20 Page 2 of 9 PagelD #:1

Welfare Fund of Rockford, Illinois is administered in Rockford, Illinois (collectively referred to as
“the Funds” or “Plaintiffs”).

4, The Funds are a multi-employer benefits plan withing the meaning of ERISA.
It is established and maintained pursuant to its respective Agreements and Declarations of Trust in
accordance with § 302(c)(5) of the LMRA. 29 U.S.C. § 186(c)(5). The Funds have standing to sue
pursuant to 29 U.S.C. § 1132(d)(1) and 29 U.S.C. § 185(a).

5. Defendant is engaged in the construction industry and is doing business within
this geographic area, is an industry affecting interstate commerce, and is an employer within the
meaning of § 3(5) of ERISA and § 301(a) of the LMRA.

6. Chicago Regional Council of Carpenters, (“the Union”) is a labor union which
represents its members in negotiations and dealing with employers with respect to rates of pay, hours
of work, and other conditions of employment.

7. On or about April 15, 2008, Defendant entered into a Memorandum of
Agreement with the Union, evidence of which is attached hereto and made a part hereof as Exhibit
A.

8. Under the terms of the Memorandum of Agreement, and the Collective
Bargaining Agreement and Trust Agreements incorporated therein (the “Agreements”), Defendant
is required to make contributions on behalf of its employees covered by the Agreements for pension
benefits, health and welfare benefits, apprentice, working dues and to submit monthly remittance
reports in which it identifies the employees covered under the Agreements and the amount of

contributions to be remitted to the Funds on behalf of each covered employee.

2013-03-21 Complaint -2-
Case: 3:20-cv-50033 Document #: 1 Filed: 01/24/20 Page 3 of 9 PagelD #:1

9. Under the terms of the Agreements, contributions to the Funds are due on the
15" day of the month following the month hours are worked and are considered delinquent after the
25" day of the month.

10. Under the terms of the Agreements, any employer who fails to make the
contributions by the 25" day of the month after the work was performed is required to pay an
additional amount of ten percent (10%) in liquidated damages, along with all legal fees and costs
expended to collect the amounts owed.

11. Under the terms of the Agreements to which Defendant is bound, Defendant
is required to submit its books and records to the Funds on demand for an audit to determine benefit
contribution compliance.

12. Beginning April 30, 2018, through the present, Defendant has failed to report
and/or pay contributions and/or liquidated damages owed to the Funds in violation of its contractual
obligations and the obligations under State and Federal law (see Exhibit B attached hereto and made
a part hereof).

13. As a direct and proximate result of Defendant’s failure to pay contributions,
Defendant’s employees are in jeopardy of losing their health and welfare eligibility and benefits.

14. | Defendant’s actions in failing to make timely reports and contributions violate
§ 515 of ERISA, 29 U.S.C. § 1145, and §301 of the LMRA. 29 U.S.C. § 185.

15. Pursuant to § 502(g)(2) of ERISA, 29 U.S.C. § 1132(g)(2), §301 of the
LMRA, 29 U.S.C. § 185, and the terms of the Agreements, Defendant is liable to the Funds for

unpaid contributions, as well as interest and liquidated damages on the unpaid and late contributions,

too
1

2013-03-21 Complaint -
Case: 3:20-cv-50033 Document #: 1 Filed: 01/24/20 Page 4 of 9 PagelD #:1

reasonable attorney’s fees and costs, and such other legal and equitable relief as the Court deems

appropriate.

WHEREFORE, Plaintiffs respectfully request that this Court enter a Judgment against

Defendant, Calacci Construction Co., Inc., as follows:

(a) Directing Defendant to submit its books and records to an audit on demand
by Plaintiffs;
(b) Entering judgment in a sum certain against Defendant on any amount shown

due and owing pursuant to the audit, including unpaid contributions, liquidated damages, interest,

audit costs and attorney’s fees and costs;
(c) Enjoining Defendant from violating the terms of the Agreements;

(d) | Awarding Plaintiffs any further legal and equitable relief as the Court deems

appropriate; and

(e) Ordering Defendant to remain current in payment of all contributions to the

Funds.

THE CONSTRUCTION INDUSTRY RETIREMENT
FUND OF ROCKFORD, ILLINOIS and THE
CONSTRUCTION INDUSTRY WELFARE FUND
OF ROCKFORD, ILLINOIS, Plaintiffs,

By: = WILLIAMSMCCARTHYLLP

/s/ _ Troy E. Haggestad

Troy E. Haggestad (#06229384)
WILLIAMSMcCARTHY, LLP
120 West State Street, Suite 400
P.O. Box 219

Rockford, IL 61105-0219
815/987-8900
thaggestad@wilmac.com

2013-03-21 Complaini -4-
Case: 3:20-cv-50033 Document #: 1 Filed: 01/24/20 Page 5 :
Jun 14 2010 3: SSPM chTCAGO REG CNCL WESTERN Page 9 of 9 PagelD et p-2

 

 

(oleiMir

Memorandum of Agreement APR 2 4 2008

 

 

 

 

imployer (CALACLI COM OTTZU TIO lo. tx Address EE. Fox (fOle
tity ean Cary Stae +A Zip Szzuy Phone Bit. 321. my

THIS AGREEMENT is entered into between the Chicago Regional Council of Carpenters
“Union") and the Employer, including its successors and assigns covering the geographic jurisdiction of
he Union including the following counties in Illinois: Boone, Bureau, Carroll, Cook, De Kalb, DuPage,
Srundy, Henderson, Henry, Iroquois, Jo Daviess, Kane, Kankakee, Kendall, Lake, La Salle, Lee,
Marshall, McHenry, Mercer, Ogle, Putnam, Rock Island, Stark, Stephenson, Whiteside, Will,
Winnebago. The following counties in lowa: Allamakee, Appanoose, Benton, Black Hawk, Bremer,
Buchanan, Butler, Cedar, Cerro Gordo, Chickasaw, Clayton, Clinton, Davis, Delaware, Des Moines,
Dubuque, Fayette, Floyd, Franklin, Grundy, Hancock, Henry, Howard, lowa, Jackson, Jefferson,
lohnson, Jones, Keokuk, Kossuth, Lee, Linn, Loutsa, Mahaska, Mitchell, Monroe, Muscatine, Scott,
Van Buren, Wapello, Washington, Wayne, Winnebago, Winneshiek, Worth, Wnght. The

Tama,
kee, Ozaukee, Racine, Washington and Waukesha.

following counties in Wisconsin: Kenosha, Milwau
The Union and the Employer do hereby agree to the following:

1. The Employer recognizes the Union as the sole and exclusive bargaining representalive on
behalf of its employees who are working within the territorial and occupational jurisdiction of the

Union.

2. The Employer has reviewed sufficient evidence and is satisfied that the Union is the exclusive

bargaining representative of a majority of its employees presently working within the terntonal and

occupational jurisdiction of the Union.

3. The Employer and the Union agree to incorporate into this Memorandum Agreement and to be
bound by the Agreements negotiated between the Chicago Regional Council of Carpenters and various
employers and employer associations, including all Arca Agreements for the penod beginning with the
execution of this Memorandum Agreement and ending on the expiration dates of any current and
successor Agreements which are incorporated herein (see attached list}. Unless the Employer provides
written notice by certified mail to the Chicago Regional Council of its desire to terminate or modify the
Agreement at least three (3) calendar months prior to the expiration of such Agreements, the Agreement
shall continue in full force and effect through the full term and duration of all subsequent Agreements

which are incorporated by reference.

4. The Employer agrees to be bound to the terms of the various Trust Agreements to which
contributions are required to be made under the Agreements incorporated in Paragraph 3, including all
rules and regulations adopted by the Trustees of each Fund.

In Witness Whereof the parties have executed this Memorandum of Agreement on this /47_ day of

Aft. co8 EXHIBIT

EMPLOYER CHICAGO REGIONAL COUNCILE ;
Caracg» Cons Co. Me. OF oscne * A
4 a

Authorized Regional et

 

 

JOH Bb. CAtacet , FReS(0 e-t{- Representative

“Print Name and Title , DATE
7
we

Case: 3:20-cv-50033 Document #: 1 Filed: 01/24/20 Page 6 of 9 PagelD #:
Jun 14 2010 3:59PM CHICAGO REG CNCL WESTERN gio aeee1s0 geID

Agreements

( Cental Region)

Mid American Regional Bargaining Association, Cook, Lake and DuPage
Mid American Regional Bargaining Association, Kane, Kendall and McHenry
Mid American Regional Bargaining Association, Will

Kankakee Contractors Association

Residential Construction Employers Council, Cook, Lake and DuPage
Residential Construction Employers Council, Will

Residential Construction Employers Council, Grundy

Woodworkers Association of Chicago (Mill-Cabinet)

(Western Region)
Dlingis

Quad City Builders Association, Commercial, Rock Island Mercer, Henry and Henderson

Floor Covering, Rock Island, Mercer, Henry and Henderson

Residential, Henry, Mercer and Henderson

Ilinois Valley Contractors’ Association, Bureau, LaSalle, Marshall, Putnam and Stark

Window and Door, Boone, Bureau, Carroll, DeKalb, Henderson, Henry, Jo Daviess, LaSalle, Marshall,
Mercer, Ogte, Putnam, Rock Island, Stark, Stephenson, Whiteside and Winnebago
Commercial/Residential, DeKalb, Eastern Ogle and cities in Sandwhich and Somonauk

Residential Construction Employers’ Council, DeKalb, Easter Ogle and cities in Sandwhich and
Somonauk

Residential Construction Employers’ Council, Boone, Carroll, Jo Daviess, Lee, Ogle, Stephenson,
Whiteside and Winnebago

Northem Illinois Building Contractors Association Inc., Boone, Carroll, Jo Davies, Lee, Ogle,
Stephenson, Whiteside and Winnebago

Floor Covering, Boone, Carroll, DeKalb, Jo Daviess, Lee, Lee, Ogle, Stephenson, Whiteside and
Winnebago

Millwright, Boone, Bureau, Carroll, DeKalb, Henderson, Jo Daviss, LaSalle, Lee, Marshall, Mercer,
Ogle, Putnam, Rock Island, Stark, Stephenson, Whiteside, and Winnebago

Associated General Contractors of Illinois (Heavy and Highway) Highway Districts 2-7 and portions of
1 and 8

lowa

Commercial, Muscatine, Scott, Louisa north of Jowa River

Floorcovering, Lousia north of Iowa River, Muscatine and Scott

Residential, Clinton, Louisa, Muscatine, Scott and Seven southern most townships of Jackson County
including Monmouth, South Fork, Maquoketa, Fairfield, Van Buren, Jowa and Union
Heavy and Highway Associated Contractors Agreement Scott County

Herberger Construction Heavy and Highway

Heavy and Highway Contractors’ Association- entire State except Scott County
Commercial Benton, Jones, Linn and Tama

Residential Benton, Jones, Linn and Tama

Commercial, Des Moines, Henry, Lee and Louisa south of lowa River

Residential, Des Moines, Henry, Lee and Louisa south of lowa River

-3
B1’S262190

 

Jun 14 206658: S3PHPY SUER RGU REE! Enee GEST een! 0 BAe TO Pyne? #1

ae

Commercial/Residential Dubuque, Delaware, Clayton, and Six Northern Townships in Jackson
Commercial/Residential, Appanoosa, Davis, Jefferson, Keokuk, Mahaska, Monroe, Van Buren,
Wapello, and Wayne

Commercial, Clinton, Seven Southern most townships of Jackson including Monmouth, South Fork,
Maquoketa, Fairfield, Van Buren, lowa, and Union

Ficor Covering, Dubuque, Deleware, Clayton, and six Northem Townships in Jackson Window and
Door, State

Commercial, Ceder, lowa, Johnson, Poweshiek and Washington

Commercial Interior Systems, Ceder, lowa, Johnson, Poweshiek and Washington

Residential, Ceder, lowa, Johnson, Poweshiek and Washington

Commercial, Cerro Gordo, Franklin, Hancock, Kossuth, Winnebago, Worth and Wnght, Buchanan,
Independent Contractors of Waterloo (Commercial) Butler, Chicksaw, Fayette, Floyd, Grundy, Howard,
Mitchell, Winneshiek

Millwright, Adair, Allmakee, Appancosa, Benton, Black Hawk, Boone, Bremer, Buchanan, Butler,
Cedar, Calhoun, Carroll, Cerro Gordo, Chicksaw, Clayton, Clarke, Clinton, Dallas, Davis, Decatur,
Deleware, Des Moines, Dubuque, Emmet, Fayette, Floyd, Franklin, Greene, Grundy, Guthne, Hamilton,
Hancock, Hardin, Henry, Howard, Humboidt, Iowa, Jackson, Jasper, Jefferson, Johnson, Jones, Keokuk,
Lee, Linn, Lucas, Louisa, Madison, Mahaska, Marion, Marshall, Mitchell, Monroe, Muscatine, Palo
Alto, Pocahontas, Polk, Poweshiek, Ringhold, Scott, Story, Tama, Union, Van Buren, Warren, Wapello,
Washington, Wayne, Webster, Winnebego, Winneshiek, Worth, Wright

( Northern Region)

Commercial Carpenters and Floor Coverers’ Agreement (State of Wisconsin)
Commercial Capenters Agreement, Kenosha/Racine

Millwright Erectors’ Agreement

Pile Drivers’ Agreement

Insulators Agreement

Overhead Door Agreement

The Employers Acknowledges receipt of a current copy of each agreement under which the company
will be.performing work. Each of the agreements are available upon request

It is also understood and agreed that it is the Employers obligation to make a wnitten request of
additional Collective Bargaining Agreement(s) in the event that the Company performs work in areas for
which it has not already obtained a copy of the applicable Agreement.

Att'y LU 1260 Agena VleLo8, C oP? Hi
(4 eo
Emp Overload EG Crerscet

ecac.: Corsrectrio Co, 4

 

15. Ae OP

Date
Case: 3:20-cv-50033 Document #: 1 Filed: 01/24/20 Page 8 of 9 PagelD #:1

CONSTRUCTION INDUSTRY FUND OF ROCKFORD
1322 EAST STATE STREET SUITE 300
ROCKFORD, IL 61104

815-399-0800

CALACC! CONSTRUCTION CO. INC
PO BOX 1906
IOWA CITY, IA 52244

 

Page 1 of 1
2/4/2019
10419
Your payroll submission(s) for the following were delinquent. You have been assessed a delinquent penalty as
follows:
ACCT FUND PAY PERIOD DEPOSITDT FUNDAMT % PENALTY AMT PDAMT PDDT WAIVE
CIRCRP CIPN 04/30/2018 05/29/2018 $1,723.00 10.00 $172.30
CIRMLW CIPN 04/30/2018 05/29/2018 $8.00 10.00 $0.80
CIPN 04/30/2018 05/29/2018 $1,602.30 10.00 $160.23
CIRMLW CIPN 05/31/2018 08/21/2018 $240.10 10.00 $24.01
CIRMLW CIPN 06/30/2018 08/21/2018 $92.00 10.00 $9.20
CIRCRP CIPN 06/30/2018 08/21/2018 $3,414.35 10.00 $341.44
CIRCRP CIPN 07/31/2018 09/13/2018 $2,541.50 10.00 $254.15
CIRCRP CIPN 08/31/2018 10/01/2018 $2,020.55 10.00 $202.06
CIRCRP CIPN 10/31/2018 12/31/2018 $1,907.85 10.00 $190.79
CIRMLW CIPN 10/31/2018 42/31/2018 $910.35 10.00 $91.04
CIRMLW CIPN 11/30/2018 12/31/2018 $1,463.70 10.00 $146.37
CIRCRP CIPN 11/30/2018 12/31/2018 $2,274.70 10.00 $227.47
Totals $3,009.65 $1,189.79
Total Due upon Receipt $1,819.86

Please remit penalty due under separate cover from an

remittance.
Thank you

EXHIBIT

_ Bp

 

y hours submissions. Please attach a copy of this letter with your
Case: 3:20-cv-50033 Document #: 1 Filed: 01/24/20 Page 9 of 9 PagelD #:1

Calacci Construction

Delinquency $ 11,454.10
LD on Delinquency $ 1,145.41
Old LD 5 2,623.49

Total Due $ 15,223.00
